July 02, 2004


Mr. Shawn Malcolm McCaskill
Godwin Gruber, LLP
1201 Elm Street, Suite 1700
Dallas, TX 75270
Mr. J. Patrick Gallagher
Gallagher Law Office
6500 West Vickery Blvd.
Fort Worth, TX 76116-9109

RE:   Case Number:  03-0146
      Court of Appeals Number:  02-01-00302-CV
      Trial Court Number:  C2000051

Style:      M. O. DENTAL LAB, GERALD W. CARTER, MICHAEL K. ZUBER AND LORA
      ZUBER
      v.
      BRENDA GAIL RAPE

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument,  the  Court  reverses
the court of appeals' judgment in part and remands the  case  to  the  trial
court.  Today the Supreme Court of Texas delivered the enclosed opinion  and
judgment in the above referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Ms. Tonna Trumble|
|   |                 |
|   |Ms. Stephanie    |
|   |Lavake           |